DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 14 July 2022.
Claims 1 – 10 are pending.  Claims 11 – 20 are withdrawn due to a restriction requirement.  

Election/Restrictions
Applicant's election without traverse of claims 1 – 10 in the reply filed on 14 July 2022 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected apparatuses (claims 11 – 16 and claims 17 – 20), there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 November 2020 and 28 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 1, 3 – 6, and 9 – 10 are objected to because of the following informalities:
Regarding claim 1, line 6, the limitation, “water”, should read, “the water”, to refer to the antecedent basis of the limitation, “water”, in claim 1, line 4;
Regarding claim 3, line 2, the limitation, “one or more walls”, should read, “the one or more walls”, to refer to the antecedent basis of the limitation, “one or more walls”, in claim 1, line 3;
Regarding claim 4, line 3, the limitation, “the first and second walls”, should read, “the first wall and the second wall” to explicitly state the claim elements in the limitation;
Regarding claim 5, line 2 and line 4, the limitation, “water”, should read, “the water”, to refer to the antecedent basis of the limitation, “water”, in claim 1, line 4;
Regarding claim 6, line 3, the limitation, “the first, second, third, and a fourth wall”, should read, “the first wall, the second wall, the third wall, and a fourth wall”, to explicitly state the claim elements in the limitation;
Regarding claim 9, line 3, the limitation, “a first, second, third, and fourth wall”, should read, “a first wall, a second wall, a third wall, and a fourth wall”, to explicitly state the claim elements in the limitation;
Regarding claim 10, line 1, the limitation, “connector channel”, should read, “the connector channel”, to refer to the antecedent basis of the limitation, “a connector channel”, in claim 1, line 3; and
Regarding claim 10, line 2, the limitation, “water”, should read, “the water”, to refer to the antecedent basis of the limitation, “water”, in claim 1, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 6,227,307 B1).


[AltContent: textbox (top end (T))][AltContent: textbox (bottom end (B))][AltContent: textbox (Lee (US 6,227,307 B1) – Annotated figs. 1, 5, 6, and 9)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: oval][AltContent: oval]
    PNG
    media_image7.png
    19
    16
    media_image7.png
    Greyscale
[AltContent: textbox (D)]
    PNG
    media_image7.png
    19
    16
    media_image7.png
    Greyscale
[AltContent: textbox (C)]
Regarding claim 1, Lee discloses dust suppression system, comprising: a water hose (7, fig. 2) routed within a power cell (200, fig. 2) of a demolition hammer (Fig. 2 shows fluid hose 7 routed within fluid bolt 24 and collar 71 of power cell 200); and a connector channel (3, 81, 82, 84, fig. 1 and fig. 6) internal of one or more walls (1, 2A, 2B, 2C, 2D, 8, 22, annotated fig. 2 – the examiner interprets “one or more walls” as the wall of main body 1 of front head 15 and outer housing 2 having a hollow interior 3) of a front head (15, fig. 2) of the demolition hammer, the water hose (7) being configured to deliver water from outside of the demolition hammer to a connection valve (24, 26, 71, fig. 2) on a top end (T, annotated fig. 2) of the front head (15), and the internal connector channel (3, 81, 82, 84) being configured to deliver the water from the connection valve (24, 26, 71) to one or more nozzles (86, fig. 9) located at a bottom end of the front head (15).

Regarding claim 2, Lee discloses the front head (15) comprises four walls (2A, 2B, 2C, 2D, annotated fig. 2) of the one or more walls (2A, 2B, 2C, 2D, 8, 22) and a center aperture (83, figs. 5, 6), the center aperture (83) supporting a work tool (14, fig. 5) of the demolition hammer.

Regarding claim 3, Lee discloses the connector channel (3, 81, 82, 84) has a first branch (84A, annotated fig. 6) that extends through a first wall (2A, 8, annotated fig. 2 and fig. 5 – the examiner interprets “a first wall” as the wall of lower absorber 8 and outer housing 2 wherein the vertical passage 84A extends through the wall) of the one or more walls (1, 2A, 2B, 2C, 2D, 8, 22) that connects the connection valve (24, 26, 71) to a first nozzle (86A, annotated fig. 9) of the one or more nozzles (86).

Regarding claim 4, Lee discloses the connector channel (3, 81, 82, 84) has a second branch (81, 82, fig. 6) that extends through a second wall (8, 22, annotated fig. 2 and fig. 5 – the examiner interprets “a second wall” as the wall of lower absorber 8 and front cover 22 wherein the annular passage 82 extends through the wall) of the one or more walls (1, 2A, 2B, 2C, 2D, 8, 22), the second branch (81, 82 – specifically 82) configured to be curved and extends internally inside of the first wall (2A, 8) and the second wall (8, 22) (best shown in fig. 5).

Regarding claim 5, Lee discloses the second branch (81, 82) is configured to deliver the water from the first branch (84A) to a third branch (84B, annotated fig. 6) of the connector channel (3, 81, 82, 84) (Fig. 6 shows second branch 81, 82 fluidly connects first branch 84A to third branch 84B thus is configured or capable of delivering water from first branch 84A to third branch 84B), the third branch (84B) extending through a third wall (2B, 8, annotated fig. 5) of the one or more walls (1, 2A, 2B, 2C, 2D, 8, 22), the third branch (84B) configured to deliver the water to a second nozzle (86B, annotated fig. 9) of the one or more nozzles (86), and the second nozzle (86B) being located at the bottom end of the front head (200).

Regarding claim 6, Lee discloses the second branch (81, 82) is circular (Fig. 6 shows portion 82 of second branch 81, 82 as circular), extending through the first wall (2A, 8, annotated fig. 2 and fig. 5), the second wall (2B, 8, annotated fig. 2 and fig. 5), the third wall (2C, 8, annotated fig. 2 and fig. 5), and a fourth wall (2D, 8, annotated fig. 2 and fig. 5) of the one or more walls (1, 2A, 2B, 2C, 2D, 8, 22) (Figs. 5, 6 shows the ends of portion 81 of second branch 81, 82 as portion 81 connects to vertical portion 84 extending through the first wall 2A, 8; the second wall 2B, 8; the third wall 2C, 8; and a fourth wall 2D, 8).

Regarding claim 9, Lee discloses the water hose (7) is routed within the power cell (200) by routing the water hose (7) from the connection valve (24, 26, 71) and through an area above the front head (15), defined by a first wall (2A, 8), a second wall (2B, 8), a third wall (2C, 8), and a fourth wall (2D, 8) of the one or more walls (1, 2A, 2B, 2C, 2D, 8, 22), to the connection valve (24, 26, 71) (Fig. 2 shows a portion of fluid hose 7 routed within fluid bolt 24 and collar 71 of power cell 200 through an area within fluid bolt 24 and collar 71 above front head 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,227,307 B1).

Regarding claim 10, Lee discloses the invention as recited in claim 1.
Lee does not expressly discloses the connector channel is configured to cool the front head when the water is flowing through the connector channel.
However, one having ordinary skill in the art would recognize that due to the cycling of water; that is, the input of water through fluid hose 7, the inputted water encasing power head 15 in connector channel 3 which would dissipate the heat of the power head 15 by heating the water encasing power head 15, and the output of the heated water through nozzles 86 allowing cooler water to enter connector channel 3 via fluid hose 7, and due to the specific heat capacity of water wherein it takes a lot of energy to heat water, the invention of Lee would cool the front head when the water is flowing through the connector channel 3.
Lee does not expressly disclose the connector channel is configured to cool the front head between 200 and 300 degrees Celsius.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector channel or the water/flow or water to achieve cooling of the front head between 200 and 300 degrees Celsius via routine experimentation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Please note that in the instant application, page 7, [0027], ll. 10 – 12, applicant has not disclosed any criticality for the claimed limitation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,227,307 B1), in view of Leishman et al. (US 8,784,022 B2), hereinafter Leishman.

Regarding claim 7, Lee discloses the invention as recited on claim 1.
Lee does not expressly disclose the front head includes a threaded portion, and at least one of the one or more nozzles is threaded, allowing the at least one nozzle to be screwed into the front head.
However, Leishman teaches the front head (22, fig. 2) includes a threaded portion (42a, 42b, fig. 2), and at least one of the one or more nozzles (24a, 24b, fig. 1) is threaded, allowing the at least one nozzle (24a, 24b) to be screwed into the front head (22) (Col. 3, ll. 48 – 54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the front head, as disclosed by lee, with the front head includes a threaded portion, and at least one of the one or more nozzles is threaded, allowing the at least one nozzle to be screwed into the front head, as taught by Leishman, with the motivation to allow the length and orientation of the nozzles to be adjusted to ensure maximum cooling of the tool (Col. 3, ll. 48 – 54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,227,307 B1), in view of Leishman et al. (US 8,784,022 B2), hereinafter Leishman, in further view of Marcoux (US 3,547,350).

Regarding claim 8, Lee, as modified by Leishman, discloses the invention as recited in claim 7.
The modified Lee does not expressly disclose the at least one nozzle is conical.
However, Marcoux teaches the at least one nozzle (104, fig. 1) is conical.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the nozzle, as disclosed by the modified Lee, with the at least one nozzle is conical, as taught by Marcoux, with the motivation to better direct the spray of water from the nozzle and the tapered or chamfered edge of the nozzle prevents damage to edges and reduces stress to the nozzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        27 July 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731